

AMENDMENT NUMBER ONE
TO THE 1st AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This amendment number one (“Amendment 1”), effective as of July 15, 2008 (the
“Amendment 1 Effective Date”), amends the 1st Amended and Restated Employment
Agreement dated April 16, 2008 between Green Screen Interactive Software, Inc.
(f/k/a “Green Screen Interactive Software, LLC”) (“Green Screen”) and Mark
Seremet (“Seremet”), in full force and effect as of the date hereof (the
“Employment Agreement”). This Amendment 1, when fully executed, shall constitute
the further understanding between the parties with respect to the Employment
Agreement, as follows:


Section 4 of the Employment Agreement (Bonus) is hereby deleted and replaced
with: “For each year during the Employment Term, Executive shall be eligible to
receive a bonus based on performance milestones, as determined by the
compensation committee of the Board of Directors of the Company.” As of the date
of this Amendment 1, no such bonus has been set.


Green Screen acknowledges that Seremet has earned $25,000 pursuant to the now
deleted Section 4. This amount shall be converted to Green Screen equity. Upon
the signing hereof, Green Screen shall deliver to Seremet a certificate for 2347
shares of common stock of Green Screen (the “Shares”) valued at a price of
$10.65 per share, having a total value of approximately $25,000. Green Screen
represents that the Shares are duly authorized, validly issued, fully paid and
nonassessable.


Except as expressly or by necessary implication modified or amended by this
Amendment 1, the terms of the Employment Agreement are hereby ratified and
confirmed without limitation or exception. Capitalized terms used in this
Amendment 1 and not otherwise defined shall have the same meaning ascribed to
them as set forth in the Employment Agreement.


The parties hereto have executed this Amendment 1, which shall be effective as
of the Amendment 1 Effective Date.


Green Screen Interactive Software, Inc.
 
Mark Seremet
           
By:
/s/ Evan Gsell
 
/s/ Mark Seremet
            Name:
Evan Gsell
 
 
             Title: Chief Operating Officer and General Counsel       



Page 1 of  1
 

--------------------------------------------------------------------------------

